Citation Nr: 1606112	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  11-18 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for Graves' disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to August 1999.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2015, the Veteran testified at a hearing at the RO before the undersigned.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for Graves' disease, which is a form of hyperthyroidism that, when treated, is likely to lead to hypothyroidism.  See American Thyroid Association, Graves' Disease, http://www.thyroid.org/wp-content/uploads/patients/brochures/Graves_brochure.pdf.  The Veteran's Graves' disease is rated under 38 C.F.R. § 4.119, Diagnostic Code 7903 (2015), for hypothyroidism.  There is a separate diagnostic code for hyperthyroidism which contains substantially different rating criteria.  38 C.F.R. § 4.119, Diagnostic Code 7900.  

The record is ambiguous as to whether the Veteran's condition throughout the period on appeal has been hyperthyroid, hypothyroid, or some mixture of the two.  A January 2010 VA examiner diagnosed the Veteran with Graves' disease resulting in hypothyroidism.  A February 2013 VA examiner, on the other hand, diagnosed the Veteran with hyperthyroidism but not hypothyroidism.  Further development is in order in order to clarify the Veteran's diagnoses and relevant symptomatology throughout the period on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to provide any releases necessary for VA to secure all records of treatment she received for any diagnosed thyroid disorder from all private providers which have not previously been secured for inclusion in the claims file.  The AOJ must also attempt to obtain copies of all pertinent treatment records from the Atlanta VA Medical Center which have not previously been secured for inclusion in the claims file.  

If the AOJ cannot locate any of the records referenced above, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  

2.  Once the above development has been completed to the extent possible, the AOJ should schedule the Veteran for a VA examination with an endocrinologist to determine the nature of any diagnosed thyroid disorder since November 25, 2009.  All indicated tests must be accomplished.  The examiner must be provided access to the files in Virtual VA and VBMS and the examiner must document his or her review thereof.  
 
The examiner should then provide an opinion, consistent with sound medical judgment, addressing the following:

(i) What is the Veteran's current thyroid diagnosis? 

(ii) Has this diagnosis changed since November 25, 2009?  If so, discuss the approximate dates of each change.  That is, e.g., when was the appellant hyperthyroid?  When was she hypothyroid?

(iii) Has the Veteran has had hyperthyroidism, hypothyroidism, or both during the period on appeal? Is it at least as likely as not (i.e., is there a 50 percent or greater probability) that each disability is related to the Veteran's service-connected Graves' disease?

(iv) Describe the symptomatology of the Veteran's thyroid disorder(s) from November 25, 2009 to the present, applying the relevant sets of diagnostic criteria for any periods of hyperthyroidism and hypothyroidism.  If it is impossible to determine which disorder was present during a given time period, describe the Veteran's symptomatology using both sets of diagnostic criteria.  
 
The examiner must provide both clear conclusions and a reasoned medical explanation supporting all conclusions.  In rendering any opinion, the examiner should include discussion of the Veteran's documented medical history and assertions, including all previous thyroid diagnoses, as well as the Veteran's lay statements regarding her symptoms and continuity of symptomatology.  If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

3.  The Veteran is notified that it is her responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failing to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§  3.158, 3.655 (2015).  

4. The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures. 

5. Thereafter, the AOJ should readjudicate the claim. If the benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




